DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined.

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitation of the rotatable handle to be attached to an exercise bar, the handle having a grip member connected to an upper part having first and second sets of ball bearings, associated clamps, and raceways to facilitate smooth rotation.  The grip handle further comprising a hard stop to limit rotation of the grip handle with respect to the bar.  The device further comprising a clamping mechanism having a bar hook in which the exercise bar is held and a lever having a slidable clamp block attached within block guides which holds the exercise bar within the bar hook when the lever is in a closed position (Claims 1 and 10) which is not found in the prior art references. The closest prior art of record, Thompson et al, Allison et al, Martin Sr., Gant, Godbold, and Baxter taken as a whole, disclose a grip system for connection to an exercise bar significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/5/2021